DETAILED ACTION
Status of the Claims
	Claims 1, 3-9, 11-16, 18-19, 32-34 and 36 are pending in the instant application. Claim 20 has been canceled by Applicants. Claims 12-15 and 32-34 have been withdrawn based upon Restriction/Election. Claims 1, 3-9, 11, 16, 18-20 and 36 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 01/08/2016, the filing date of the U.S. Provisional Application No. 62/276,389.

Information Disclosure Statement
	The information disclosure statements submitted on 02/02/2021 was filed after the mailing date of the first office action on the merits, however, Applicants have indicated that the fee set forth in 37 C.F.R. 1.17(p) has been paid.  The 

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3-9, 11, 16, 18-19 and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element that renders the first section a quick-release composition (instant claim 1, line 2) and the element that renders the second section a slow-release composition (instant claim 1, lines 4-5). 
	Claims 3-9, 11, 16, 18-19 and 36 are rejected as depending from instant claim 1 and doing nothing to clarify the issue raised above.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-9, 16, 18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over KWAN (US 5,110,598; published August, 1993) in view of REBHAN (US 5,567,452; published October, 1996).
Applicants Claims
	Applicant claims an animal feed bolus, comprising: a first section, wherein the first section is a quick-release composition comprising a compressed pre-mix powder or a solidified or dried pre-mix paste or liquid; and a second section connected to the first section, wherein the second section is a slow-release composition comprising a different compressed pre-mix powder or a different solidified or dried pre-mix paste or liquid; wherein: the animal feed bolus is tablet-shaped and suitable for oral administration to an animal; at least a portion of the surface area of the first section and the second section is available for digestion or diffusion when administered to the animal; and the first section, and optionally the second section, comprises vitamins A, D3, E, B1, B3, B12, C, or combinations thereof (instant claim 1).

Elected Species: Applicants have elected the following species in the reply filed 05/22/2020: (a) Animal bolus formulation with specificity to  the portion of the bolus in the first section, is about 50 wt% of the bolus.

Claim interpretation: The claim term “animal”  (instant claim 1, line 1) is given the plain meaning of those species encompassed by the Kingdom Animalia. The claim term “feed” (instant claim 1, line 1) is being read as delivered to the animal through the digestive system (i.e. orally or through a rumen fistula). The claim limitation: “the first section, and optionally the second section, comprises vitamins A, D3, E B1, B3, B12, C, or combinations thereof.” is being interpreted as including any one of the recited vitamins or any subcombination of the group.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWAN teaches a veterinary delayed release which remains in the rumeno-reticular sac of an animal over an extended period of time and in which the therapeutically active substance has a predictable and delayed release pattern (see whole document). KWAN teaches their veterinary dosage form can deliver three or more doses of a medicament intermittently at a present time interval in the rumen from a single oral administration (col. 1, lines 50-55). KWAN teaches “FIGS. 5 and 6 represent a modification of the dosage form of FIG. 1 wherein two boluses are joined together in a layered configuration. The double bolus 40 has an upper bolus 42 joined to a lower bolus 44 by adhesive 46. The upper bolus 42 has a cylindrical body portion 48, a planar top 50 and bottom 52 and rounded edges 54. The upper 58 and a weighted layer 60. The bolus has an outer polymeric coating 56. The lower bolus 44 has a cylindrical body portion 62 a planar top 64 and bottom 66 and rounded edges 68. The lower bolus has a medicament layer 72 and a weighted layer 74. A polymeric coating 70 having different release characteristics than the coating of the upper bolus surrounds the lower bolus. The different coatings permits each bolus to release the medicament
intermittently.” (col. 4, lines 48-63) (instant claim 1, “at least a portion of the surface area of the first section and the second section is available for digestion or diffusion when administered to the animal”).

    PNG
    media_image1.png
    533
    313
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    437
    media_image2.png
    Greyscale



(instant claim 1, a first section 42 and a second section 44). KWAN discloses the release profile for the dual-bolus of Figures 5 & 6 in Figure 8:

    PNG
    media_image3.png
    445
    404
    media_image3.png
    Greyscale

(instant claim 1, “wherein the first section has a different composition and release rate than the second section”). Additionally, KWAN teaches that “The time it takes to release the therapeutically active substance in the separate boluses is dependent on the polymer coating, thickness of the coating and the amount of disintegrant in the formulation.” [emphasis added](col. 2, lines 5-10) (instant claim 1, “wherein the first section has a different composition and release rate than the second section”). KWAN further discloses that “A dosage form having an immediate release of the medicament together with intermittent delayed release characteristics is demonstrated in FIGS. 9 and 10.” [emphasis added] (col. 5, lines 9-11)(instant claim 1, “wherein the first section is a quick-release composition” and “wherein the second section is a slow-release section”). KWAN teaches that “Multilayer rotary 

    PNG
    media_image4.png
    354
    668
    media_image4.png
    Greyscale

(instant claims 3-6, “wherein the first section has a release time of less than 1 hour,” and instant claims 8-9, “wherein the second section has a release time greater than 15 days”).
	KWAN teaches that “The therapeutically active substance may be any medicament or growth promotant which one desires to administer to ruminants such as cattle sheep or goats in a controlled delayed release pattern.” (col. 2, lines 44-
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of KWAN is that KWAN does not expressly teach the inclusion of vitamins or minerals, however, REBHAN teaches a mineral supplement with vitamins for ruminant animals (see whole document), and particularly that “Ruminant animal mineral supplements with vitamins are fed to dairy animals to increase milk production.” (col. 1, lines 10-15). REBHAN teaches that “Vitamins A, D and E are the most desirable vitamins to use in ruminant animal mineral supplements.” (col. 1, lines 19-20) (instant claims  1 and 16).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an intermittent release ruminant bolus dosage form which remains in the rumeno-reticular sac of an ruminant animal over an extended period of time, wherein said ruminant bolus includes a therapeutically active substance that has a predictable and delayed release pattern, said bolus intermittent release dosage form having an immediate release of 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KWAN (US 5,110,598; published August, 1993) in view of REBHAN (US 5,567,452; published October, 1996), as applied to claims 1, 3-9, 16, 18 and 36 above, and further in view of PORTER ‘083 (US 5,869,083; published February, 1999) and AYER (US 5,240,713; published August, 1993). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWAN teaches a veterinary delayed release which remains in the rumeno-reticular sac of an animal over an extended period of time and in which the therapeutically active substance has a predictable and delayed release pattern, as discussed above and incorporated herein by reference.
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of KWAN is that KWAN does not expressly teach the weight percentage of the first immediate release section in relation to the total bolus weight (instant claim 11).
	PORTER ‘083 teaches the inclusion of vitamins (col. 2, line 51, claim 15), however, PORTER ‘083 does not teach the suitable Vitamin species. PORTER ‘083 teaches that “The two bodies can be bound together in a variety of ways, for example by moulding the first body formed of a dissolving and/or dispersing binding substance around the rosin body, or vice versa, by fixing the two bodies together end to end with a soluble or disassembling binding tape, or fixing the two bodies end to end in a cardboard or like disintegrating or dissolving connecting tube.” (col. 2, lines 55-61). PORTER ‘083 does not expressly teach that the two bodies are of the same mass (i.e. 50 wt. % in each of the two), however, the Examples 1 and 2 each include about 35 grams of listed ingredients, each combination of ingredients being different 
	AYERS teaches Example 1 including the beneficial agent lysocellin for livestock, the formulation including five equal tablets one inserted into the dosage form (i.e. comprising a first section and a second section). The five equal tablets one inserted into the dosage form resulting in a single unit bolus dosage form, the sections being equal in weight and take as a first section and a second section would have each included about 20 wt.% of the single unit bolus dosage form. AYERS teaches that “While two layers of the second formulation are illustrated, the number of layers or formulations is not critical an may be any number.” (col. 4, lines, 14-16). It would have been prima facie obvious to include a single delayed release second layer with the first layer immediate release layer in order to provide a single dosage from for immediate delivery of a first beneficial agent and delayed/sustained 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an intermittent release ruminant bolus dosage form, as discussed above and taught by KWAN, and further to include, as therapeutically active substance, suitable minerals and vitamins for administration to dairy animals for to increase milk production, as suggested by REBHAN in order to more effectively administer the suitable minerals and vitamins to dairy animals and to increase milk production, the intermittent release ruminant bolus dosage form including a suitable amount of the dosage form in the immediate release first portion comprises about 50% of the bolus, as suggested by PORTER ‘083 and AYERS, in order to maximize the therapeutic efficacy of the dosage form for a ruminant animal such as a dairy cow.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KWAN (US 5,110,598; published August, 1993) in view of REBHAN (US 5,567,452; published October, 1996), as applied to claims 1, 3-9, 16, 18 and 36 above, and further in view of  Giannenas et al. (“Effects of essential oils on milk production, milk composition, and rumen microbiota in Chios dairy ewes,” 2011; American Dairy Science Assn., Journal of Dairy Science, Vol. 94, No. 11, pp. 5569-5577) and/or Benchaar et al. (“Essential oils and opportunities to mitigate enteric methane emissions from ruminants,” 2011; ELSEVIER, Animal Feed Science and Technology, Vol. 166-167, pp. 338-355).
Applicants Claims
	Applicant claims an animal feed bolus, as discussed above. Applicant further claims the bolus second section includes one or more aromatic extracts.
Determination of the scope 
and content of the prior art (MPEP 2141.01)

	KWAN teaches that “The therapeutically active substance may be any medicament or growth promotant which one desires to administer to ruminants such as cattle sheep or goats in a controlled delayed release pattern.” (col. 2, lines 44-47). KWAN does not teach the inclusion of vitamins or minerals, however, REBHAN teaches a mineral supplement with vitamins for ruminant animals (see whole document), and particularly that “Ruminant animal mineral supplements with vitamins are fed to dairy animals to increase milk production.” (col. 1, lines 10-15). REBHAN teaches that “Vitamins A, D and E are the most desirable vitamins to use in ruminant animal mineral supplements.” (col. 1, lines 19-20) (instant claims 16 and 20).
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of KWAN/REBHAN is that KWAN/REBHAN does not expressly teach the second slow-release portion comprises one or more aromatic extracts (instant claim 19).


	Benchaar et al. teaches that “The well documented antimicrobial activity of essential oils has prompted interest in whether these bioactive compounds can be used to selectively inhibit rumen methanogenesis. A number of studies have recently evaluated the ability of essential oils to reduce enteric CH4 production. Most studies conducted have been in vitro and short term. Essential oils derived from thyme, oregano, cinnamon, garlic, horse radish, rhubarb and frangula have decreased CH4 production in vitro in a dose dependent manner. […] Based on available results, it appears that some essential oils (e.g., garlic and its derivatives and cinnamon) reduce CH4 production in vitro. However, there is a need for in vivo investigation to determine whether these compounds can be used successfully to inhibit rumen methanogenesis.” (abstract, lines 1-6 and 15-18). Benchaar et al. teaches the Oreganum vulgare ssp. hirtuma essential oil (p. 340, Table 1). Benchaar et al. teaches the antibacterial properties of essential oils (p. 342, §2.3), and specifically the effects of some essential oil species on methane production (p. 343, §§3.1 to 3.9). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an intermittent release ruminant bolus dosage form, as discussed above and taught by KWAN, and further to include, as therapeutically active substance, suitable minerals and vitamins for administration to dairy animals for to increase milk production, as suggested by REBHAN in order to more effectively administer the suitable minerals and vitamins to dairy animals and to increase milk production, and further to include an essential oil component such as Crina® Ruminants (thymol, eugenol, vanillin, guaiacol, and limonene mixture) to increase milk production, as suggested by Giannenas et al., and/or essential oils such as garlic and its derivatives and cinnamon for reduction of methane production, as suggested by Benchaar et al., in order to provide a multi-functional bolus formulation.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that “Kwan does not teach a bolus having a first and second section that are different compositions and have different release times.” and that “Kwan requires identical boluses having a medicament and a weighted layer, which are coated with a polymer coating to control release.” and “Further, Kwan fails to teach or suggest a first section that includes the vitamins recited in claim 1. While the Examiner relies on Rebhan solely to teach the recited vitamins  Rebhan fails to cure the above deficiencies of Kwan.”  (p. 10, §Kwan and Rebhan), is acknowledged.
	In response the examiner argues that KWAN clearly teaches bolus can include “a slow release tablet or bolus formulation […].” (col. 3, lines 40-45). KWAN the amount of disintegrant in the formulation.” [emphasis added](col. 2, lines 5-10). Thus. it is not just the polymer coating that KWAN uses to control the release profile, but also the inclusion of excipients such as a disintegrant. Furthermore, KWAN teaches other excipients normally employed in the pharmaceutical art for tablet or bolus formulations designed for immediate or sustained release after oral administration (col. 3, 2nd paragraph). One of ordinary skill in the art would have clearly recognized that the type of excipients used would have resulted in a different release profile and thus it would have been prima facie obvious to utilize a different pre-mixed powder for obtaining an immediate release rather than a sustained release. Additionally, one of ordinary skill in the art would have recognized that some active 
	The examiner acknowledges applicants request for rejoinder of withdrawn method claims which will be considered for rejoinder if amended along with examined claims, as per Applicant’s latest response.
	Claims 1, 3-9, 16, 18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over PORTER ‘763 (WO 2002/089763; published November, 2002; of record as cited by Applicants on the IDS dated 02/02/2021).
Applicants Claims
	Applicant claims an animal feed bolus, comprising: a first section, wherein the first section is a quick-release composition comprising a compressed pre-mix powder or a solidified or dried pre-mix paste or liquid; and a second section connected to the first section, wherein the second section is a slow-release composition comprising a different compressed pre-mix powder or a different solidified or dried pre-mix paste or liquid; wherein: the animal feed bolus is tablet-shaped and suitable for oral administration to an animal; at least a portion of the surface area of the first section and the second section is available for digestion or diffusion when administered to the animal; and the first section, and optionally the second section, comprises vitamins A, D3, E, B1, B3, B12, C, or combinations thereof (instant claim 1).

Elected Species: Applicants have elected the following species in the reply filed 05/22/2020: (a) Animal bolus formulation with specificity to  the portion of the bolus in the first section, is about 50 wt% of the bolus.

Claim interpretation: The claim term “animal”  (instant claim 1, line 1) is given the plain meaning of those species encompassed by the Kingdom Animalia. The claim term “feed” (instant claim 1, line 1) is being read as delivered to the animal through the digestive system (i.e. orally or through a rumen fistula). The claim limitation: “the first section, and optionally the second section, comprises vitamins A, D3, E B1, B3, B12, C, or combinations thereof.” is being interpreted as including any one of the recited vitamins or any subcombination of the group.

Determination of the scope 
and content of the prior art (MPEP 2141.01)

	PORTER ‘763 teaches “It is apparent that, by variation of the diameter and thickness of the segments and pellets, most desirably within the aforesaid ranges, and also by alteration of the composition of the segments, the intervals between the successive releases of the serial pulses can be controlled, in practice to any period from a few days up to a few months.” (instant claims 7-9). PORTER ‘763 teaches that “Whilst the invention is not limited thereto, beneficial substances which may be included in the discs, preferably wax discs, are trace elements, such as salts of iodine, 
	PORTER ‘763 teaches the segments include a wax that may be solid at room temperature and sticky at rumen temperature (39 °C), is mixed with a densifier such as powdered zinc, manganese, copper, copper oxide or iron, to which one or more beneficial substances may be added, and are formed into discs, at least some having a depression in one face, preferably in the centre thereof, pellets containing one or more active material to be released in serial pulses are located in the depressions, and the discs are stacked as aforesaid. PORTER ‘763 further teaches that the discs may be produced by heating the mixture, filling into moulds and cooling (p. 3, last paragraph)(instant claim 1, “solidified or dried pre-mix paste or liquid”). PORTER ‘763 teaches the melting point of the waxes is ideally from 55-65 °C (p. 5, 2nd paragraph).
	PORTER ‘763 teaches the “pellets located on the bolus axis, the discs or segments have, especially for cattle a diameter in the range 10 to 30mm and preferably 14 to 25mm, and have, especially for sheep, a diameter in the range 4 to 20mm, preferably 6 to 17mm and ideally 8 to 14mm. The thickness (axial length) of 
	PORTER ‘763 teaches the inclusion of excipients such as inert carriers, binders and release agents for the active material to be released in pulses (p. 5, 3rd paragraph). PORTER ‘763 teaches the actives may be released in pulses or continuously, for example hormones or antibiotics are suitably released in pulses whereas selenium or vitamin B12 may be released continuously (p. 6, paragraphs 1-2). PORTER ‘763 teaches the section or sections of the bolus may be encased in a coating such as a wax (e.g. carnauba or candelilla wax) or polymer (e.g. a polyester) (p. 6, paragraphs 4-5).
	PORTER ‘763 teaches an example of a segmented bolus includes a rapidly released segment, to be exposed and broken down before all other segments, for example, rods of oxidized copper in a matrix of sodium chloride and starch maize (p. 6, § Stage 6). PORTER ‘763 teaches a bolus including that “The first pellet, lying at the exposed surface, released entirely within 5 minute.” (p. 12, §Testing, item 

Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of PORTER ‘763 is that PORTER ‘763 does not expressly teach a specific embodiment within the scope of the rejected claims, however, PORTER ‘763 clearly teaches that “The experiments show that the release intervals can be altered by varying the segment diameter, and composition.”  (p. 14, lines 3-4).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a ruminant bolus formulation including a rapid-release portion and a slow-release portion, each portion including different active ingredients such as the rapid-release portion 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over PORTER ‘763 (WO 2002/089763; published November, 2002), as applied to claims 1, 3-9, 16, 18 and 36 above, and further in view of PORTER ‘083 (US 5,869,083; published February, 1999) and AYER (US 5,240,713; published August, 1993).
Determination of the scope 
and content of the prior art (MPEP 2141.01)

Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of PORTER ‘763 is that PORTER ‘763 does not expressly teach the weight percentage of the first rapid-release portion comprises about 50 wt% of the bolus in relation to the total bolus weight (instant claim 11).
	PORTER ‘083 teaches the inclusion of vitamins (col. 2, line 51, claim 15), however, PORTER ‘083 does not teach the suitable Vitamin species. PORTER ‘083 teaches that “The two bodies can be bound together in a variety of ways, for example by moulding the first body formed of a dissolving and/or dispersing binding substance around the rosin body, or vice versa, by fixing the two bodies together end to end with a soluble or disassembling binding tape, or fixing the two bodies end to end in a cardboard or like disintegrating or dissolving connecting tube.” (col. 2, lines 55-61). PORTER ‘083 does not expressly teach that the two bodies are of the same mass (i.e. 50 wt. % in each of the two), however, the Examples 1 and 2 each include about 35 grams of listed ingredients, each combination of ingredients being different 
	AYERS teaches Example 1 including the beneficial agent lysocellin for livestock, the formulation including five equal tablets one inserted into the dosage form (i.e. comprising a first section and a second section). The five equal tablets one inserted into the dosage form resulting in a single unit bolus dosage form, the sections being equal in weight and take as a first section and a second section would have each included about 20 wt.% of the single unit bolus dosage form. AYERS teaches that “While two layers of the second formulation are illustrated, the number of layers or formulations is not critical an may be any number.” (col. 4, lines, 14-16). It would have been prima facie obvious to include a single delayed release second layer with the first layer immediate release layer in order to provide a single dosage from for immediate delivery of a first beneficial agent and delayed/sustained 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a ruminant bolus formulation including a rapid-release portion and a slow-release portion, as discussed above and taught by PORTER ‘763, the ruminant bolus dosage form including a suitable amount of the dosage form in the immediate release first portion comprises about 50% of the bolus, as suggested by PORTER ‘083 and AYERS, in order to maximize the therapeutic efficacy of the dosage form for a ruminant animal such as a dairy cow.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over PORTER ‘763 (WO 2002/089763; published November, 2002), as applied to claims 1, 3-9, 16, 18 and 36 above, and further in view of  Giannenas et al. (“Effects of essential oils on milk production, milk composition, and rumen microbiota in Chios dairy ewes,” 2011; American Dairy Science Assn., Journal of Dairy Science, Vol. 94, No. 11, pp. 5569-5577) and/or Benchaar et al. (“Essential oils and opportunities to mitigate enteric methane emissions from ruminants,” 2011; ELSEVIER, Animal Feed Science and Technology, Vol. 166-167, pp. 338-355).
Applicants Claims
	Applicant claims an animal feed bolus, as discussed above. Applicant further claims the bolus second section includes one or more aromatic extracts.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	PORTER ‘763 teaches intrareminal bolus for pulse release comprising inert wax discs stacked one upon another, whereby the bolus wears away from one end, 
Ascertaining the differences between
the prior art and the claims at issue
	The difference between the rejected claims and the teachings of PORTER ‘763 is that PORTER ‘763 does not expressly teach the second slow-release portion comprises one or more aromatic extracts (instant claim 19).
	Giannenas et al. teaches the administration of essential oils (EO) to ewes (dairy sheep), and that “Results showed that inclusion of EO increased milk production per ewe, the effect being dose dependent […]” And that “the inclusion of EO did not affect milk composition […]” (abstract, lines 21-28). Giannenas et al. teaches that “The diets of the other groups were supplemented with EO (Crina Ruminants, DSM Nutritional Products, Basel Switzerland) at 50, 100, and 150 mg/kg of DM of the concentrate part of the diet, respectively. The supplement consisted of a mixture of natural and nature-identical EO compounds, including thymol, eugenol, vanillin, guaiacol, and limonene.” (p. 5570, col. 2, lines 13-19).
	Benchaar et al. teaches that “The well documented antimicrobial activity of essential oils has prompted interest in whether these bioactive compounds can be used to selectively inhibit rumen methanogenesis. A number of studies have recently evaluated the ability of essential oils to reduce enteric CH4 production. Most studies in vitro and short term. Essential oils derived from thyme, oregano, cinnamon, garlic, horse radish, rhubarb and frangula have decreased CH4 production in vitro in a dose dependent manner. […] Based on available results, it appears that some essential oils (e.g., garlic and its derivatives and cinnamon) reduce CH4 production in vitro. However, there is a need for in vivo investigation to determine whether these compounds can be used successfully to inhibit rumen methanogenesis.” (abstract, lines 1-6 and 15-18). Benchaar et al. teaches the definition of essential oils (p. 339, §2) including the components of a sample of Oreganum vulgare ssp. hirtuma essential oil (p. 340, Table 1). Benchaar et al. teaches the antibacterial properties of essential oils (p. 342, §2.3), and specifically the effects of some essential oil species on methane production (p. 343, §§3.1 to 3.9). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a ruminant bolus formulation including a rapid-release portion and a slow-release portion, as discussed above and taught by PORTER ‘763, and further to include an essential oil component such as Crina® Ruminants (thymol, eugenol, vanillin, guaiacol, and limonene mixture) to increase milk production, as suggested by Giannenas et al., and/or essential oils such as garlic and its derivatives and cinnamon for reduction of 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	Claims 1, 3-9, 11, 16, 18-19 and 36 are pending and have been examined on the merits. Claims 1, 3-9, 11, 16, 18-19 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ); and claims 1, 3-9, 11, 16, 18-19 and 36 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/IVAN A GREENE/Examiner, Art Unit 1619                


/TIGABU KASSA/Primary Examiner, Art Unit 1619